DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1, 10 & 16 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1, 10 & 16 have been withdrawn. 
Applicant’s arguments with respect to 35 USC 103 Rejections of Claims 1-15 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 1-15 have been withdrawn. 
Election/Restrictions
Claims 1-15 are allowable. The restriction requirement between the apparatus and process of making, as set forth in the Office action mailed on 10/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Group I guided keeper assembly and Group II process of making a guided keeper assembly is withdrawn.  Claims 16-20, directed to the process of making the guided keeper are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “an aperture with a generally uniform first diameter and a smaller generally uniform second diameter forming an internal shoulder at the bottom of the aperture”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Breen, et alia (US 2012/0210766), hereinafter Breen (‘766), discloses a guided keeper assembly comprising a base, a two-piece interlocking mounting flange and a guide pin.  Breen (‘766) is silent to 
“an aperture with a generally uniform first diameter and a smaller generally uniform second diameter forming an internal shoulder at the bottom of the aperture”.
Regarding Claim 10: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “an aperture with a generally uniform first diameter and a smaller generally uniform second diameter forming an internal shoulder at the bottom of the aperture”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Breen, et alia (US 2012/0210766), hereinafter Breen (‘766), discloses a guided keeper assembly comprising a base, a two-piece interlocking mounting flange and a guide pin.  Breen (‘766) is silent to 
“an aperture with a generally uniform first diameter and a smaller generally uniform second diameter forming an internal shoulder at the bottom of the aperture”. 
Regarding Claim 16: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “an aperture with a generally uniform first diameter and a smaller generally uniform second diameter forming an internal shoulder at the bottom of the aperture”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Breen, et alia (US 2012/0210766), hereinafter Breen (‘766), discloses a guided keeper assembly comprising a base, a two-piece interlocking mounting flange and a guide pin.  Breen (‘766) is silent to 
“an aperture with a generally uniform first diameter and a smaller generally uniform second diameter forming an internal shoulder at the bottom of the aperture”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Lowry, et alia (US 6,895,797), hereinafter Lowry.  Lowry teaches 
Breen, et alia (US 2012/0055224), hereinafter Breen (‘224).  Breen (‘224) teaches 
Pyper, et alia (US 2016/0082499), hereinafter Pyper.  Pyper teaches 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725